DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Sunaga et al. (US Pub. No. 2020/0290458 A1).
In considering claim 1, Sunaga et al. discloses all the claimed subject matter, note 1) the claimed output an image to a projection unit for projecting an image onto an interior surface of a vehicle is met by the projector 30 which projects a display image 200 or the reference position determination image 100 (Fig. 1, page 2, paragraph #0029 to paragraph #0032), 2) the claimed acquire vision information of an occupant of the vehicle is met by the reference position determination image 100 which is used to detect the pupil position of the driver M (Fig. 1, page 3, paragraph #0036 to paragraph #0043), 3) the claimed detect misalignment between a target image projected onto the interior surface and a design-reference state of the target image based on vision information acquired while the occupant fixates on the target image projected onto the interior surface is met by the detection unit 43 which detects the misalignment of the pupil 
In considering claim 2, Sunaga et al. discloses all the claimed subject matter, note 1) the claimed wherein: the target image includes at least one feature point is met by the reference position determination image 100 which is an image of a mark indicating a reference position that is used to detect the pupil position of the driver M (Figs. 1-4, page 3, paragraph #0036 to paragraph #0043), 2) the claimed the vision information is position information of a fixation point when the occupant fixates on one feature point on the interior surface is met by the reference position determination image 100 which is an image of a mark indicating a reference position that is used to detect the pupil position of the driver M (Figs. 1-4, page 3, paragraph #0036 to paragraph #0043), and 3) the claimed the processor is configured to detect the misalignment by comparing a design-reference position of the one feature point against a position of the one fixation point corresponding to the one feature point is met by the detection unit 43 which detects the misalignment of the pupil position of the driver M with respect to the virtual image of the display image 200 based on the pupil position of the driver M and the reference position determination image 100 in the capture video data (Figs. 3-6, page 3, paragraph #0036 to page 4, paragraph #0046).  

In considering claim 4, the claimed wherein the processor is further configured to output the target image such that the plurality of feature points are sequentially displayed on the interior surface is met by the projector 30 which projects a display image 200 or the reference position determination image 100 (Fig. 1, page 2, paragraph #0029 to paragraph #0032).  
In considering claim 6, Sunaga et al. discloses all the claimed subject matter, note 1) the claimed wherein: a single one of the at least one feature point is included in the target image in a case in which the vehicle is being utilized by the occupant is met by the reference position determination image 100 which is an image of a mark indicating a reference position that is used to detect the pupil position of the driver M (Figs. 1-4, page 3, paragraph #0036 to paragraph #0043), and 2) the claimed the processor is further configured: to perform correction in a case in which the misalignment is within a permissible range within which correction is permitted, and to perform a prescribed notification in a case in which the misalignment exceeds the permissible range is met by the detection unit 43 which detects the misalignment of the pupil position of the driver M with respect to the virtual image of the display image 200 based on the pupil position of the driver M and the reference position determination 
In considering claim 10, Sunaga et al. discloses all the claimed subject matter, note 1) the claimed wherein: the vision information is viewpoint information regarding an observation point of an eye of the occupant is met by the reference position determination image 100 which is used to detect the pupil position of the driver M (Fig. 1, page 3, paragraph #0036 to paragraph #0043), and 2) the claimed the processor is configured to detect the misalignment by comparing a design-reference shape of the target image against an apparent shape of the target image based on the viewpoint information and a profile of the interior surface is met by the detection unit 43 which detects the misalignment of the pupil position of the driver M with respect to the virtual image of the display image 200 based on the pupil position of the driver M and the reference position determination image 100 in the capture video data (Figs. 3-6, page 3, paragraph #0036 to page 4, paragraph #0047).  
In considering claim 11, the claimed wherein the processor is further configured to: perform correction to reshape an image projected by the projection unit so as to eliminate the detected misalignment; and to output the corrected image to the projection unit is met by the adjustment amount acquisition unit 44 (Figs. 5-6, page 4, paragraph #0047 and paragraph #0057 to paragraph #0062).  
Claim 12 is rejected for the same reason as discussed in claim 1 above.
Claim 13 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al. (US Pub. No. 2020/0290458 A1) in view of Kobayashi (US Patent No. 6,056,408).
In considering claim 5, Sunaga et al. discloses all the limitations of the instant invention as discussed in claims 1-3 above, except for providing the claimed wherein the target image includes at least one of the feature points displayed inside a prescribed region of the interior surface, and feature points displayed at least at four locations at an outer edge of the prescribed region. Kobayashi teaches that referring to FIGS. 9, 10 and 11, parameters indicative of the three elements of deviation (position, size and angle of torsion) are defined as described below, further, procedures for obtaining the parameters from the coordinates A1 to A4 of the marker group 4 which represents the position of the screen 3 and the coordinates B1 to B4 of the marker group 6 which represents the projected image are also described (one marker at a center, 4 markers at 4 corners of the image frame) (Figs. 1 and 9-11, col. 7, lines 8-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the markers as taught by Kobayashi into Sunaga et al.’s system in order to increase the quality of the video image to be displayed on the projector.
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al. (US Pub. No. 2020/0290458 A1) in view of GOLDBERG et al. (US Pub. No. 2019/0235624 A1).
In considering claim 7, Sunaga et al. discloses all the limitations of the instant invention as discussed in claims 1-2 and 6 above, except for providing the claimed wherein, in a case in which setting information to make the correction has been received from a server that has received the prescribed notification, the processor is further configured to attempt to apply a setting based on the setting information. GOLDBERG et al. teach that alternatively, or additionally, in some embodiments, components of electronic processing module 115 can be distributed over a wider network, such as the internet, for example, one or more components can be housed on a server, remote from use (Fig. 1, page 5, paragraph #0083-paragraph#0085). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server as taught by GOLDBERG et al. into Sunaga et al.’s system in order to simplify the process of correcting the video signal to be displayed on the projector.
In considering claim 8, Sunaga et al. discloses all the limitations of the instant invention as discussed in claims 1-2 and 6 above, except for providing the claimed wherein the processor receives, from a server that has received the prescribed notification, information prompting the occupant to instigate repair. GOLDBERG et al. teach that alternatively, or additionally, in some embodiments, components of electronic processing module 115 can be distributed over a wider network, such as the internet, for example, one or more components can be housed on a server, remote from use .
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al. (US Pub. No. 2020/0290458 A1) in view of Su et al. (US Patent No. 9,544,146 B2).
In considering claim 9, Sunaga et al. discloses all the limitations of the instant invention as discussed in claims 1-2 and 6 above, except for providing the claimed wherein the processor is further configured to: as the feature point, output to the projection unit a target employed to acquire iris information of the occupant by an authentication section for performing iris authentication; and while the iris authentication is being performed, detect the misalignment based on the iris information acquired by the authentication section when the occupant fixates on the target. Su et al. teach that according to the present invention; however, by correcting digital image, the circle C(4) that defines the outer edge of the pupil and the circle Cq(0) that defines the outer edge of the iris can be defined without being affected by interlace noises included in the digital image, as a result, it is possible to precisely specify the image of the iris included in the digital image P and thus to perform authentication of the subject person precisely (Fig. 1, col. 11, line 66 to col. 12, line 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the iris authentication as taught by Su et al. into Sunaga et al.’s system in order to simplify the process of authentication of the system.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hayashi et al. (US 2021/0019867 A1) disclose image display system, image display method, storage medium and moving vehicle including the image display system.
	Liesener et al. (US 2020/0233216 A1) disclose vehicle arrangement, vehicle and method for providing a display.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

March 11, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422